Title: To James Madison from Charles Pinckney, 4 May 1803
From: Pinckney, Charles
To: Madison, James


Dear Sir
May 4: 1803 In Madrid
Since closing the dispatches I delivered this morning to Mr: Wells I have recieved the inclosed letter from Mr Cevallos in answer to the different applications made to him on the subject of the purchase of the Floridas & such parts of Louisiana as was convenient to us & indemnification for the Damages sustained by our Citizens in consequence of the irregular conduct of the Intendant at New Orleans. By his answer you will see his Catholic Majesty declines selling the Floridas & has referred us to the French Government for such purchases of Louisiana or a part of it as we wish & has declared that our claims for indemnification which you will find by the papers transmitted I had pushed as far as “amicable decision” would permit, were unsupported by the Treaty of 1795. His manner of expressing himself on the subject of the navigation of the Misissipi—the Favour as he calls it of our being allowed a Deposit at New Orleans & its continuation after 1798 & of the revocation of the Edict of the Intendant, all serve to strengthen the Opinions that the French wished to recieve this country from the Spaniards at a time when doubts existed respecting the power to revoke our right to deposit & when the Spaniards themselves considered that & all our other rights as mere favours springing from the Generosity of the King & that it might possibly hereafter rest with the French Government to determine how far it might be convenient to them to continue these rights. This answer appeared to me to be so important that I sent it off immediately to Mr: Livingston & Mr Monroe at Paris with my opinions tending to shew the absolute necessity there is for their now definitively arranging every Question respecting the Misissipi before the French can take possession. To these gentlemen I have also communicated very fully every thing I have done or attempted here with my Opinions at large. Copies of my letters to them I now inclose you & I am waiting to hear from them not having recieved a line from you later than the 18 January nor one Word from Mr Monroe so that at this moment nearly the middle of May I am entirely in the dark & uninformed of What Congress have done since the beginning of January. I have governed myself entirely by your instructions & I trust that if you recieve all the numerous Dispatches & their inclosure[s] I have sent you will see We have not been idle or left a single mode or thing unattempted to obtain what we wish from this Government. I am happy I obtained the restoration of the Deposit & hope the Order is arrived before this time. The Quarantine also is taken off, & on the subject of the indemnification for the Damages occasioned by the conduct of the Intendant at New Orleans, You find the Secretary says our claim is unsupported by the Treaty. Should it be possible for me to persuade them to reconsider this Opinion & agree to make compensation I shall do so but considering the inclosed answer as expressing the Opinion of the Government that they are not bound by treaty to do so I have taken the earliest Opportunity to transmit it to You for your information & remain with my most affectionate respects to the President Dear Sir always Yours Truly
Charles Pinckney
Should it be necessary for me to recieve further instructions on the subject of the indemnifications for the Damages sustained by our Citizens occasioned by the irregular conduct of the Intendant at New Orleans, it will be proper to transmit the best account of what have been the Damages that have been sustained because should the Damages be not very considerable it may have great Weight with this Court in rather promising compensation than risquing the inconveniencies of a rupture.
 

   
   RC and first enclosure (DNA: RG 59, DD, Spain, vol. 6A); second and third enclosures (DNA: RG 59, DD, Spain, vol. 6). RC docketed by Wagner as received 16 Aug. For first enclosure, see n. 2; for second and third enclosures, see n. 3.



   
   See Pinckney to JM, 12 Apr. 1803, and n. 6.



   
   Pinckney enclosed a copy of Cevallos’s letter to him of 4 May 1803 (3 pp.; in Spanish; docketed and partly translated interlinearly by Wagner). Cevallos acknowledged the receipt of Pinckney’s 12 and 20 Apr. 1803 notes regarding the deposit at New Orleans. He stated that he had informed Pinckney of the king’s decision to order Morales’s decree suspended and to permit the American deposit as agreed in the treaty of 1795. The king’s determination to retain all his territories prevented him from agreeing to the cessions that the U.S. wished to obtain. Yrujo had been ordered to inform the U.S. of this decision. By the retrocession of Louisiana, France had regained the province with its former limits and the U.S. might address itself to that country regarding the acquisition of territories which might suit U.S. interests. The claim for damages caused by the intendant’s prohibition was vague, indefinite, incalculable, without support in the treaty of 1795, and based solely on interpretations and glosses which, if admitted, would make treaties a perpetual source of disharmony. If the continuation of the deposit was based on the king’s generosity, however, there was no ground for arguing that Spain was responsible for the intendant’s having impeded the exercise of that generosity. Cevallos reminded Pinckney that the navigation of the Mississippi, the favor of the deposit at New Orleans until 1798, its continuation after that time, and the revocation of the intendant’s decree were signs of the king’s generosity and friendship toward the U.S.



   
   Pinckney enclosed copies of two letters to Livingston and Monroe. In his 26 Apr. 1803 letter (6 pp.), Pinckney described his efforts to use the suspension of the deposit as the basis for a broader discussion of American rights on the Mississippi. He detailed his arguments justifying the U.S. claim for damages based on the illegal activities of the intendant and expressed his uneasiness about the extent of French influence on Spanish actions in New Orleans. If U.S. negotiations in Paris proved successful, Pinckney suggested, Spain would probably pay American claims. If they were not, then any negotiations at Madrid would be not only unsuccessful but imprudent, and he would join Livingston and Monroe in informing the U.S. government that nothing could be done. He indicated that he was willing to follow any suggestions they might have. Pinckney referred to his last letter from and his 12 Apr. 1803 letter to Cevallos, of which he sent copies so the U.S. envoys might see Cevallos’s language and the article from the Convention of 1800 included in the 12 Apr. 1803 letter. The enclosed copy of Pinckney’s 5 May 1803 letter to Livingston and Monroe (2 pp.) covered a copy of his 4 May 1803 letter from Cevallos and noted that since Cevallos’s description of U.S. rights on the Mississippi was based merely on the friendship of Spain, it was “absolutely necessary” for the U.S. to “arrange this business definitively with France.”


